Broyles, J.
1. A trial court has, as to the granting or the denying of a continuance, a very wide discretion, which will not be controlled by a reviewing court unless it has been manifestly abused. The rule is that where a party to a case makes a showing for a continuance, there is no presumption in favor of the showing; it is made ex parte and must strictly conform to the rules; and where the trial court refuses a continuance, this court will not interfere, unless the showing for a continuance has complied in every respect with the rales of court. Wardlaw v. McConnell, 46 Ga. 273 (1).
(a.) It not appearing from the showing for a continuance in this case, as required by section 5715 of the Civil Code, that the witnesses on account of whose alleged absence the continuance was asked were in fact absent, the court did not err in overruling the motion.
2. There being some evidence to show that the plaintiff in error, a minor, was engaged in the business of farming as an adult with his father’s permission, and that the contract (the purchase of a mule) upon which he was sued was connected with such business, and that the consideration had not failed, the verdict of the jury in the justice’s court, finding for the plaintiff in that court, was authorized; and the judge of the superior court did not err in overruling the certiorari sued out by the defendant. Judgment affirmed.